DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/21 has been entered.

Response to Arguments
Applicant’s arguments, see the claim amendments, filed 7/14/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
	 It is argued that Hirota fails to teach a conductive post on a bond pad. It teaches bumps on the inactive side of the die where no circuits exist and therefore there is no bond pad.
	Please note that the paragraph 0038 states that the each of the dies 401 and 402 have electrical routing features 406 and goes on to say that the electrical routing 
	As a side note, paragraph 0039 recites alternative embodiments wherein the dies 401 and 402 may be attached in a front-to-front arrangement, which would mean the circuitry would be on the same side as the bond pads.  This arrangement would only flip the circuitry to the same side as the bond pad and not flip the bond pad too.
	Another argument presented is that Han doesn’t teach the resist 120 in contact with the metal 112, as required in the claims.
	Please note that Hirota (figure 3E) is relied upon to teach this arrangement. Han is only relied upon to teach leaving the ink residue in the final product is known in the art. In other words, Han teaches the concept of the ink residue in contact with conductive post of Hirota doesn't have to be removed from the final product.
	A third argument is that Hirota doesn’t teach a lead frame.
	A response to this will be detailed below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be
found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota
et al., US 2018/0315731, in view of Han et al., US 2011/0048778, and Gilleo et al., US 6,228,678.
Regarding claim 1, Hirota (figures 3E & 4) teaches an apparatus, comprising:
a semiconductor die 401 including a bond pad (where 103 attaches to 401) electrically connected to a circuitry in the semiconductor die;
a conductive post 103 on the bond pad (where 103 attaches to 401);
a solder joint 252 electrically connecting the conductive post 103 to a substrate
402; and
ink residue of solder mask material 122 contacting and surrounding a portion of
the solder joint 252, the ink residue 122 covering a portion of the substrate (102 of
figure 3E/402 of figure 4).
Though Hirota fails to specifically teach a bond pad exists and connected to
circuitry and the conductive post a skilled artisan knows that this is the case because it
clearly is how the second die 402 is electrically connected to the first die. If that wasn’t
the case than the second die would not have any electrical connection. It would be
useless without being electrically connected. Further Han teaches a bond pad

Though Hirota teaches removing the ink residue (figure 3F), Han (figure 2C)
teaches leaving the solder mask material 120 in the final product.
It would have been obvious to one of ordinary skill in the art at the time of the
invention to use the solder mask material of Han in the invention of Hirota because
Han teaches it alleviates thermal stress and serves as electrical insulation (paragraph
0037). Further, Han teaches it can be removed from the final product so Han also
teaches the equivalence of the two structures (paragraph 0038).
	Hirota, which teaches a die 401 attached to a die 402, fails to teach a die attached to a lead frame.
	Gilleo (column 6, lines 53-57) teaches a die can be attached to another die or a lead frame.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Gilleo in the invention of Hirota because Gilleo teaches the equivalence of attaching a die to another die to attaching a die to a lead frame.  The advantages of using the bonding configuration of Hirota are equally important to bonding with a lead frame as they are to bonding to another die.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 
With respect to claim 2, first the limitation "the ink residue is an ink-jet deposited
material" is a product by process limitation and therefore isn't given any patentable
weight. Even though product-by-process claims are limited by and defined by the
process, determination of patentability is based on the product itself. The patentability
of a product does not depend on its method of production. If the product in the
product- by-process claim is the same as or obvious from a product of the prior art,
the claim is unpatentable even though the prior product was made by a different
process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Second, Hirota (figure 3) teaches the ink residue 122 is an ink-jet 322 deposited
material.
As to claim 3, though Hirota and Han fail to teach the ink residue is one selected
from a group consisting essentially of: DiPaMat SM GO1 (Agfa), SMI100 (Adeon),
and SMI-200F (Adeon), it would have been obvious to one of ordinary skill in the art at the time of the invention to use these materials in the invention of Hirota and Han
because they are conventionally known and used solder mask materials. The use of
conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 4, though Hirota and Han fail to teach the ink residue is at least 15 pm
thick, it would have been obvious to one ordinary skill in the art at the time of

2144.05).
Concerning claim 5, though Hirota and Han fail to teach an ink residue geometry
surrounding a solder joint region is at least about 50 pm wide, it would have
been obvious to one ordinary skill in the art at the time of the invention to optimize the
width through routine experimentation (MPEP 2144.05).
Pertaining to claim 6, Hirota (paragraph 0010) teaches the conductive post 103 is
directly on the bond pad (as detailed above in claim 1), and the conductive post
comprises copper or copper alloy.
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han
et al., US 2011/0048778, in view of Hirota et al., US 2018/0315731, and Gilleo et al., US 6,228,678.
In claim 7, Han teaches a method for forming an apparatus, comprising:
depositing material forming an ink residue 120 surrounding a portion of a solder
joint area 112 and covering a portion of a surface of a substrate 110;
bringing a solder bump 210 coupled to a semiconductor die 200 into contact
with the solder joint area; and
melting (paragraph 0050) the solder bump 210 and forming a solder joint 210
between the conductive post and the surface of the substrate 110, the solder
joint partially surrounded by the ink residue 120.

Hirota (figure 3B) teaches using ink-jet deposition 322 to form the ink residue
122.
It would have been obvious to one of ordinary skill in the art at the time of the
invention to use the inkjet deposition of Hirota in the invention of Han because Hirota teaches inkjet deposition avoids the cost of mask preparation and handling, avoids the use of wet chemicals, and avoids the use of laser ablation (paragraph 0015).
Han (figure 3F) fails to teach the solder bump is atop a conductive post.
Hirota teaches the solder bump 252 is atop a conductive post 103.
It would have been obvious to one of ordinary skill in the art at the time of the
invention to use the conductive post of Hirota in the invention of Han because
Hirota teaches a known equivalent configuration. The substitution of one known
equivalent technique for another may be obvious even if the prior art does not expressly
suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank
& Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Han fails to teach forming the conductive post directly on a bond pad of a
semiconductor die. 
Han teaches forming it on a bond pad of a board 110.
Hirota (figure 4) teaches forming the conductive post 103 on a die bond pad of a

knows this must be the case because it is the only way to electrically connect the first
and second die to each other.
Hirota, which teaches a die 401 attached to a die 402, fails to teach a die attached to a lead frame.
	Gilleo (column 6, lines 53-57) teaches a die can be attached to another die or a lead frame.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Gilleo in the invention of Hirota because Gilleo teaches the equivalence of attaching a die to another die to attaching a die to a lead frame.  The advantages of using the bonding configuration of Hirota are equally important to bonding with a lead frame as they are to bonding to another die.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
	Regarding claim 8, Han (paragraph 0030) and Hirota (paragraph 0026) teaches the ink residue is a solder mask material.
With respect to claim 9, though Hirota and Han fail to teach the ink residue is one

SMI100 (Adeon), and SMI-200F (Adeon), it would have been obvious to one of ordinary
skill in the art at the time of the invention to use these materials in the invention of
Hirota and Han because they are conventionally known and used solder mask materials.
The use of conventional materials to perform their known functions is obvious (MPEP
2144.07).
As to claim 10, Hirota teaches, after the ink jet deposition (figure 3B), curing the
ink (paragraph 0030) but fails to teach curing at a temperature between 150 °C - 200 °C.
It would have been obvious to one ordinary skill in the art at the time of the invention to
optimize the temperature through routine experimentation (MPEP 2144.05).
In re claim 11, though Hirota and Han fail to teach the ink residue is at least 15
pm thick, it would have been obvious to one ordinary skill in the art at the time of
the invention to optimize the thickness through routine experimentation (MPEP
2144.05).
Concerning claim 12, though Hirota and Han fail to teach an ink residue geometry
surrounding a solder joint region is at least about 50 pm wide, it would have
been obvious to one ordinary skill in the art at the time of the invention to optimize the
width through routine experimentation (MPEP 2144.05).

depositing a material 120 on a substrate 110, forming ink residue 110 around a
portion of a solder joint area 112 (figure 1);
bringing solder 210 on a bond pad (between 210 & 200) on a semiconductor die
200 into contact with the substrate 110 in a solder joint area (where 210 & 112
meet) (figure 2B);
melting the solder 210 to electrically connect the conductive posts and the
surface of the substrates 110, the ink residue 120 surrounding a portion of the solder joint areas (where 210 & 112 meet) and covering a portion of the substrates
(figure 2C).
Han fails to teach using ink-jet deposition to form the ink residue.
Hirota (figure 3B) teaches using ink-jet deposition 322 to form the ink residue
122.
It would have been obvious to one of ordinary skill in the art at the time of the
invention to use the inkjet deposition of Hirota in the invention of Han because
Hirota teaches inkjet deposition avoids the cost of mask preparation and handling,
avoids the use of wet chemicals, and avoids the use of laser ablation (paragraph 0015).
Han (figure 3F) fails to teach the solder bump is atop a conductive post.
Hirota teaches the solder bump 252 is atop a conductive post 103.

invention to use the conductive post of Hirota in the invention of Han because
Hirota teaches a known equivalent configuration. The substitution of one known
equivalent technique for another may be obvious even if the prior art does not expressly
suggest the substitution (Ex parte Novak 16 USPQ2d 2041 (BPAI 1989); In re Mostovych
144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank &
Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Though Han, which teaches using one substrate, fails to teach forming the ink
residue on a surface of substrates on a substrate strip, and cutting through the mold compound and the substrate strip along saw streets between substrates of
the substrate strip to singulate packaged semiconductor devices.
It would have been obvious to one of ordinary skill in the art at the time of the
invention to use a substrate strip in the invention of Han because the mere
duplication of parts has no patentable significance unless a new and unexpected result
is produced (In re Harza, 124 USPQ 378 (CCPA 1960)). Forming multiple structures at the
same time is obvious to a skilled artisan because it improves efficiency.
Though Han fails to teach covering the surface of the substrates, the solder, the
ink residue, the conductive posts, and the semiconductor dies with mold compound,
it would have been obvious to one of ordinary skill in the art at the time of the invention
to use a mold compound in the invention of Han because a mold compound is

conventional materials to perform their known functions is obvious (MPEP 2144.07).
Hirota, which teaches a die 401 attached to a die 402, fails to teach a die attached to a lead frame.
	Gilleo (column 6, lines 53-57) teaches a die can be attached to another die or a lead frame.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead frame of Gilleo in the invention of Hirota because Gilleo teaches the equivalence of attaching a die to another die to attaching a die to a lead frame.  The advantages of using the bonding configuration of Hirota are equally important to bonding with a lead frame as they are to bonding to another die.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In claim 14, Han (paragraph 0030) and Hirota (paragraph 0026) teaches the ink
residue is a solder mask material.
With respect to claim 15, though Hirota and Han fail to teach the ink residue is
one selected from a group consisting essentially of: DiPaMat SM GO1 (Agfa),

skill in the art at the time of the invention to use these materials in the invention of
Hirota and Han because they are conventionally known and used solder mask materials.
Application/Control Number: 16/559,410 Page 12
Art Unit: 2891
The use of conventional materials to perform their known functions is obvious (MPEP
2144.07).
As to claim 16, Hirota teaches, after the ink jet deposition (figure 3B), curing the
ink (paragraph 0030) but fails to teach it cures at a temperature between 150 °C -
200 °C.
It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the temperature through routine experimentation (MPEP 2144.05).
In re claim 17, though Hirota and Han fail to teach the ink residue is at least 15
um thick, it would have been obvious to one ordinary skill in the art at the time of
the invention to optimize the thickness through routine experimentation (MPEP
2144.05).
Concerning claim 18, though Hirota and Han fail to teach an ink residue geometry

width through routine experimentation (MPEP 2144.05).
Pertaining to claim 19, though Han and Hirota fail to teach the substrate comprises a copper lead frame, it would have been obvious to one of ordinary skill
in the art at the time of the invention to use a copper lead frame in the invention of
Han and Hirota because a copper lead frame is a known equivalent substrate material.
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ328 (USSC 1950).
In claim 20, though Han and Hirota fail to teach the substrate comprises a premolded lead frame, it would have been obvious to one of ordinary skill in the art at
the time of the invention to use a pre-molded lead frame in the invention of Han and
Hirota because a pre-molded lead frame is a known equivalent substrate material.
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        8/10/21